Exhibit 10.1

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (this “Amendment”) is entered into as of this 29th
day of May, 2014, by and between BMR-ROGERS STREET LLC, a Delaware limited
liability company (“Landlord”), and IDENIX PHARMACEUTICALS, INC., a Delaware
corporation (“Tenant”).

RECITALS

A. WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
September 25, 2012 (the “Original Lease”), as amended by that certain First
Amendment to Lease dated as of May 1, 2013 and that certain Second Amendment to
Lease dated as of September 3, 2013 (the “Second Amendment”) (collectively, and
as the same may have been heretofore further amended, amended and restated,
supplemented or modified from time to time, the “Existing Lease”), whereby
Tenant leases certain premises (the “Premises”) from Landlord in the building at
320 Bent Street in Cambridge, Massachusetts (the “Building”);

B. WHEREAS, Landlord and Tenant desire to confirm the Phase 2 Commencement Date;

C. WHEREAS, Landlord and Tenant desire to establish the terms and conditions
relating to the Phase 3 Tenant Improvements and the Phase 3 Additional TI
Allowance; and

D. WHEREAS, Landlord and Tenant desire to modify and amend the Existing Lease
only in the respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Existing Lease unless otherwise defined herein.
The Existing Lease, as amended by this Amendment, is referred to collectively
herein as the “Lease.”

2. Acknowledgement of Phase 2 Commencement Date. Tenant hereby confirms the
following:

(a) Tenant accepted possession of the Phase 2 Premises for use in accordance
with the Permitted Use on September 1, 2013.

(b) The Phase 2 Premises are in good order, condition and repair.

(c) All conditions of the Lease to be performed by Landlord as a condition to
the full effectiveness of the Lease have been satisfied, and Landlord has
fulfilled all of its duties in the nature of inducements offered to Tenant to
lease the Phase 2 Premises.

 

BioMed Realty form dated 2/26/14



--------------------------------------------------------------------------------

(d) In accordance with the provisions of Article 4 of the Lease, the Phase 2
Commencement Date is September 1, 2013.

(e) The Lease is in full force and effect, and the same represents the entire
agreement between Landlord and Tenant concerning the Phase 2 Premises.

(f) Tenant has no existing defenses against the enforcement of the Lease by
Landlord, and there exist no offsets or credits against Rent owed or to be owed
by Tenant.

(g) The obligation to pay Rent with respect to the Phase 2 Premises is presently
in effect and all Rent obligations with respect to the Phase 2 Premises on the
part of Tenant under the Lease commenced to accrue on September 1, 2013.

(h) Tenant has not made any prior assignment, transfer, hypothecation or pledge
of the Lease or of the rents thereunder or sublease of the Premises or any
portion thereof.

3. Phase 3 Tenant Improvements. In accordance with Section 4.4(a) of the
Original Lease and Section 6 of the Second Amendment, and in lieu of Tenant
proving Landlord with Exhibit E-1 to the Second Amendment, Tenant hereby
confirms that it wishes to exercise its right to utilize the entire Phase 3
Additional TI Allowance of Five Hundred Fifty-Nine Thousand Six Hundred and
00/100 Dollars ($559,600.00) (based upon One Hundred and 00/100 Dollars
($100.00) per square foot of Rentable Area of the Phase 3 Premises) (the “Phase
3 Additional TI Allowance”).

(a) The Phase 3 Additional TI Allowance may be applied to the costs of
(i) construction, (ii) project management by Landlord (which fee shall equal
three percent (3%) of the cost of the Phase 3 Tenant Improvements, including the
Phase 3 Additional TI Allowance), (iii) commissioning of mechanical, electrical
and plumbing systems by a licensed, qualified commissioning agent hired by
Landlord, and review of such party’s commissioning report by a licensed,
qualified commissioning agent hired by Tenant, (iv) space planning, architect,
engineering and other related services performed by third parties unaffiliated
with Tenant, (v) building permits and other taxes, fees, charges and levies by
Governmental Authorities for permits or for inspections of the Phase 3 Tenant
Improvements, and (vi) costs and expenses for labor, material, equipment and
fixtures. In no event shall the Phase 3 Additional TI Allowance be used for
(A) payments to Tenant or any affiliates of Tenant, (B) the purchase of any
furniture, personal property or other non-building system equipment, (C) costs
resulting from any default by Tenant of its obligations under the Lease or
(D) costs that are recoverable by Tenant from a third party (e.g., insurers,
warrantors, or tortfeasors).

(b) As set forth in Section 4.4(a) of the Original Lease and Section 6 of the
Second Amendment, Base Rent shall be increased to include the amount of the
Phase 3 Additional TI Allowance disbursed by Landlord in accordance with the
Lease amortized over the initial Term at a rate of eight percent (8%) annually.
Tenant shall have until February 28, 2015 (the “Phase 3 TI Deadline”), to expend
the unused portion of the Phase 3 Additional TI Allowance, after which date
Landlord’s obligation to fund such costs shall expire. The amount by which Base
Rent shall be increased shall be determined (and Base Rent shall be increased



--------------------------------------------------------------------------------

accordingly) as of the Phase 3 Commencement Date and, if such determination does
not reflect use by Tenant of all of the Phase 3 Additional TI Allowance, shall
be determined again as of the Phase 3 TI Deadline, with Tenant paying (on the
next succeeding day that Base Rent is due under the Lease (the “Phase 3 TI
True-Up Date”)) any underpayment of the further adjusted Base Rent for the
period beginning on the Phase 3 Commencement Date and ending on the Phase 3 TI
True-Up Date.

(c) Tenant and Landlord hereby agree that the budget for the Phase 3 Tenant
Improvements is attached as Exhibit A attached hereto (the “Phase 3 TI Budget”).

(d) To the extent that the total projected cost of the Phase 3 Tenant
Improvements (as projected by Landlord and as set forth in the Phase 3 TI
Budget) exceeds the Phase 3 Additional TI Allowance (such excess, the “Phase 3
Excess TI Costs”), Tenant shall pay the costs of the Phase 3 Tenant Improvements
on a pari passu basis with Landlord as such costs are paid, in the proportion of
Phase 3 Excess TI Costs payable by Tenant to the Phase 3 Additional TI
Allowance. In no event shall any unused Phase 3 Additional TI Allowance entitle
Tenant to a credit against Rent payable under the Lease.

4. Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment and agrees to
reimburse, indemnify, save, defend (at Landlord’s option and with counsel
reasonably acceptable to Landlord, at Tenant’s sole cost and expense) and hold
harmless the Landlord Indemnitees (as defined in the Existing Lease) for, from
and against any and all cost or liability for compensation claimed by any such
broker or agent employed or engaged by it or claiming to have been employed or
engaged by it.

5. No Default. Tenant represents, warrants and covenants that, to the best of
Tenant’s knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Lease and no event has occurred that, with the
passage of time or the giving of notice (or both) would constitute a default by
either Landlord or Tenant thereunder.

6. Notices. Tenant confirms that, notwithstanding anything in the Lease to the
contrary, notices delivered to Tenant pursuant to the Lease should be sent to:

Idenix Pharmaceuticals, Inc.

320 Bent Street

Cambridge, Massachusetts 02142

Attn: General Counsel

7. Effect of Amendment. Except as modified by this Amendment, the Existing Lease
and all the covenants, agreements, terms, provisions and conditions thereof
shall remain in full force and effect and are hereby ratified and affirmed. In
the event of any conflict between the terms contained in this Amendment and the
Existing Lease, the terms herein contained shall supersede and control the
obligations and liabilities of the parties. From and after the date hereof, the
term “Lease” as used in the Lease shall mean the Existing Lease, as modified by
this Amendment.



--------------------------------------------------------------------------------

8. Successors and Assigns. Each of the covenants, conditions and agreements
contained in this Amendment shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees. Nothing in this section shall in any way alter the provisions of the
Lease restricting assignment or subletting.

9. Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference. Submission of
this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.

10. Authority. Tenant guarantees, warrants and represents that the individual or
individuals signing this Amendment have the power, authority and legal capacity
to sign this Amendment on behalf of and to bind all entities, corporations,
partnerships, limited liability companies, joint venturers or other
organizations and entities on whose behalf such individual or individuals have
signed.

11. Counterparts; Facsimile and PDF Signatures. This Amendment may be executed
in one or more counterparts, each of which, when taken together, shall
constitute one and the same document. A facsimile or portable document format
(PDF) signature on this Amendment shall be equivalent to, and have the same
force and effect as, an original signature.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as a sealed
Massachusetts instrument as of the date and year first above written.

 

LANDLORD: BMR-ROGERS STREET LLC,
a Delaware limited liability company By:  

/s/ William Kane

Name:  

William Kane

Title:  

Vice President, Leasing & Development

TENANT: IDENIX PHARMACEUTICALS, INC.,
a Delaware corporation By:  

/s/ Maria Stahl

Name:  

Maria Stahl

Title:  

SVP, General Counsel



--------------------------------------------------------------------------------

EXHIBIT A

PHASE 3 TI BUDGET

See attached one (1) page.